Exhibit 10.1
TERMINATION OF EMPLOYMENT AGREEMENT AND
RELEASE AGREEMENT
This Termination of Employment Agreement and Release Agreement (the “Agreement”)
is entered into between Robert Buckingham (“Executive”) and Dlorah, Inc.
(“Dlorah”) (collectively referred to herein as the “Parties”).
RECITALS

A.  
The Parties entered into an employment agreement on January 3, 1995, as amended,
including by that amendment dated November 18, 2009 (the “Amended Employment
Agreement”).

B.  
The Parties desire to terminate the Amended Employment Agreement and Executive’s
employment with Dlorah, effective March 15, 2010.

C.  
The Parties have engaged in discussions regarding the terms and conditions
surrounding the termination of the Amended Employment Agreement and the
termination of Executive’s employment and have agreed to terminate the Amended
Employment Agreement and Executive’s employment under the terms and conditions
set forth below.

AGREEMENT
1. Separation From Employment. Executive’s employment with Dlorah terminated
effective March 15, 2010. Executive has no intent to resume his position or
duties as an officer of Dlorah or as an officer of National American University
Holdings, Inc. at any time in the foreseeable future. Executive agrees that he
has been paid (a) any wages earned by him through the Separation Date; and
(b) any vacation or paid time off accrued, but unused by him as of the
Separation Date.
2. Termination of Existing Amended Employment Agreement. The Parties agree that,
effective as of March 15, 2010, the Amended Employment Agreement will terminate
without any payment to Executive of any consideration or benefits of any kind
under the Amended Employment Agreement, and the Amended Employment Agreement
will no longer be in effect and Executive will no longer be eligible to receive
any of the consideration or benefits set forth in the Amended Employment
Agreement.
3. Settlement Payment. Provided that Executive signs this Agreement and signs
and does not rescind Exhibit A to this Agreement, Dlorah agrees to pay Executive
the sum total of Two Million One Hundred Thirty One Thousand Nine Hundred and
12/100 Dollars ($2,131,900.12) (the “Settlement Payment”) to be distributed as
follows:
A. Payment to Executive in the amount of $1,500,000.00. This payment shall be
paid in the form of a check made payable to “Robert Buckingham” and will be
delivered to Executive’s attorney on March 31, 2010, only if Executive signs
this Agreement and delivers it to Dlorah’s Chief Executive Officer, by March 19,
2010. A Form W-2 will be issued with respect to this portion of the Settlement
Payment.
B. Payment to Executive in the amount of $631,900.12 This payment shall be paid
in the form of a check made payable to “Robert Buckingham” and will be delivered
to Executive’s attorney on or about ten (10) calendar days after Executive signs
Exhibit A to this Agreement, and only if Executive does not rescind his release
of claims under the Age Discrimination in Employment Act (“ADEA”) within the
seven (7) calendar days described in Exhibit A under Paragraph 3 titled
“Opportunity to Rescind.” Executive further understands that if he rescinds his
release of claims under the ADEA, he will not be entitled to receive this
portion of the Settlement Payment. A Form W-2 will be issued with respect to
this portion of the Settlement Payment.

 

 



--------------------------------------------------------------------------------



 



Executive acknowledges that he has not relied upon any advice from Dlorah or any
of its attorneys, insurers, or representatives concerning the taxability of any
payment made pursuant to this Agreement, and that he has been advised to obtain
his own tax advice.
4. No Other Benefits; Representations. Executive understands that except for the
Settlement Payment specifically described in this Agreement, Executive shall
receive no other compensation or benefits from Dlorah and shall no longer
participate in Dlorah’s benefit plans, except to the extent he is entitled to do
so under state and federal benefits continuation laws. All of Executive’s rights
under such policies shall be governed in accordance with the terms of such
plans. Executive acknowledges receipt of applicable summary plan descriptions
relating to such plans. Further, he affirms that, while employed with Dlorah, he
had no known and unreported workplace injuries or occupational diseases.
Executive further affirms that he was never denied requested leave under the
Family and Medical Leave Act while employed with
Dlorah.
Notwithstanding the foregoing, Executive will be entitled to participate in any
benefits plans that cover members of the Board of Directors of National American
University Holdings, Inc. during any period in which he serves as a member of
such Board of Directors. A form 1099 will be issued to the extent such coverage
is taxable to Executive.
5. Release. Executive understands that as part of this Agreement, he is
receiving the Settlement Payment that he would not otherwise be entitled to
receive at this time and that he agrees is good, valuable, and sufficient
consideration for all aspects of this Agreement. In return for Dlorah’s
performance of its obligations under this Agreement, Executive agrees that on
behalf of himself and any other person or entity that could bring a claim on his
behalf, he releases Dlorah and any subsidiaries, predecessors, successors,
assigns and/or affiliated companies, businesses or entities (including but not
limited to National American University Holdings, Inc. and National American
University (hereinafter, collectively referred to as the “Affiliates”)) and all
of their respective employee benefit plans, plan administrators, trustees,
current and former officers, agents, directors, employees, independent
contractors, shareholders, attorneys, accountants, insurers, representatives,
predecessors, successors and assigns, both individually and in any
representative capacity (collectively, the “Released Parties”), from each and
every legal claim or demand of any kind, whether known or unknown, existing at
any time up to and including the effective date of this Agreement, arising out
of or related to the termination of Executive’s employment, or the Amended
Employment Agreement, including but not limited to any claim for payment of any
consideration or benefits of any kind under the Amended Employment Agreement.
Executive understands that this Agreement is a full, final, and complete
settlement and release of all his claims, whether known or unknown, including
but not limited to any claims or rights under the Employment Retirement Income
Security Act, 29 U.S.C. § 1001 et. seq., Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e, et. seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101, et. seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et. seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq., the Equal
Pay Act, 29 U.S.C. § 206 et. seq., the National Labor Relations Act, 29 U.S.C. §
1501 et. seq., all rights and claims under any employment law, rule or
regulation of the State of South Dakota including, but not limited to, any and
all claims under the SDCL Chapter 20-13, SDCL Chapter 60-11, and all rights and
claims under any employment law, and all rights and claims under any other
foreign, federal, states’, or local governments’ laws, regulations, or executive
orders governing employment, including, but not limited to, all rights and
claims under any county, city, or other local ordinance or law relating to civil
or human rights or employment. Executive further understands that he is
releasing any claims, whether known or unknown, arising from the beginning of
time to and including the execution date, for payment of compensation or
benefits of any kind, costs, expenses, and attorneys’ fees, based on fraud or
misrepresentation, negligence, breach of contract, promissory estoppel,
defamation, invasion of privacy, harassment or discrimination of any kind,
assault, battery, breach of the covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, and any other claims
arising under common law. Executive further agrees that if any claim he releases
in this Agreement is prosecuted in his name before any court or administrative
agency, he will waive any benefits he might otherwise obtain through such
prosecution and will not take any award of money or other damages from such
action or suit.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, this Agreement does not release any rights or
claims which arise from acts occurring after Executive signs this Agreement or
to enforce this Agreement.
6. Service as Member of the Board of Directors and Chair of the Board of
Directors. Nothing in this Agreement is intended to terminate Executive’s
current positions as a member of the Board of Directors of National American
University Holdings, Inc., as the Chairman of the Board of Directors of National
American University Holdings, Inc., as a member of the Board of Directors of
Dlorah, or as the Chairman of the Board of Directors of Dlorah.
7. Non-Admission. Executive understands that nothing contained in this Agreement
is to be construed by him or anyone else as an admission that Dlorah has
violated any local, state, or federal law, rule, regulation, or principle of
common law. In fact, Dlorah expressly denies any legal wrongdoing whatsoever.
8. Opportunity to Consider and Seek Advice. Executive is hereby advised that he
has the right to consult with an attorney prior to signing this Agreement.
Executive states that he has, in fact, consulted with an attorney prior to
signing this Agreement. Executive understands that he may not sign and accept
this Agreement until after March 15, 2010. Executive states that he has had
adequate opportunity to consider this Agreement prior to signing this Agreement.
9. Complete Agreement. Executive understands that this Agreement and Exhibit A
to this Agreement contain the entire agreement between him and Dlorah regarding
his separation from employment with Dlorah or any other matters set forth
herein, and there are no other written or oral agreements regarding such
matters.
10. Law and Venue. This Agreement and Exhibit A to this Agreement will be
construed and interpreted in accordance with the laws of the State of South
Dakota, without regard to its choice of law provisions, and any action arising
out of or related to this Agreement shall be brought only within the State of
South Dakota whether or not that forum is then convenient to Executive.
11. Severability; Modification. The invalidity or partial invalidity of any
portion of this Agreement or Exhibit A to this Agreement, shall not invalidate
the remainder thereof and said remainder shall remain in full force and effect.
In addition, this Agreement and Exhibit A to this Agreement shall not be
modified or amended except by a written instrument signed by Executive and
Dlorah.
12. Signature. The Parties agree that they have read this Agreement, know its
contents and have signed it as a free and voluntary act after having had
adequate opportunity to consult with counsel of their choice and to consider its
terms and conditions. The Parties further agree that this Agreement may be
signed in counter-parts. This Agreement is entered into without regard to who
may or may not be correct in any understanding of the facts or law relating to
this matter.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement intending to
be legally bound thereby.
EXECUTIVE:

                      /s/ Robert Buckingham       Date: 3/19/10                
  Robert Buckingham            
 
                    DLORAH, INC.            
 
                    By:   /s/ Samuel Kerr       Date: 3/22/10                  
   
 
  Title:   Secretary            

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO TERMINATION OF EMPLOYMENT AGREEMENT
AND RELEASE AGREEMENT
1. Release of Claims Under the Age Discrimination and Employment Act. Executive
understands that as part of the Termination of Employment Agreement and Release
Agreement (the “Agreement”), he is receiving the portion of the Settlement
Payment described under Paragraph 3B of the Agreement that he would not
otherwise be entitled to receive. Executive further agrees that this portion of
the Settlement Payment is good, valuable, and sufficient consideration for all
aspects of this Exhibit A to the Agreement. In return for Dlorah’s performance
of its obligations under Paragraph 3B of the Agreement, Executive agrees that on
behalf of himself and any other person or entity that could bring a claim on his
behalf, releases Dlorah and any subsidiaries, predecessors, successors, assigns
and/or affiliated companies, businesses or entities (including but not limited
to National American University Holdings, Inc and National American University
(hereinafter, collectively referred to as the “Affiliates”)) and all of their
respective employee benefit plans, plan administrators, trustees, current and
former officers, agents, directors, employees, independent contractors,
shareholders, attorneys, accountants, insurers, representatives, predecessors,
successors and assigns, both individually and in any representative capacity
(collectively, the “Released Parties”), from any claims under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. 626 et. seq.
Executive further agrees that if any claim he releases in this Exhibit A to the
Agreement is prosecuted in his name before any court or administrative agency,
he will waive any benefits he might otherwise obtain through such prosecution
and will not take any award of money or other damages from such action or suit.
Notwithstanding the foregoing, this Exhibit A to the Agreement does not release
any rights or claims Executive may have under the Age Discrimination in
Employment Act, which arise after he signs this Exhibit A to the Agreement or
which arise from acts occurring after he signs this Exhibit A to the Agreement.
2. Opportunity to Consider and Seek Advice. Executive is hereby advised that he
has the right to consult with an attorney prior to signing this Exhibit A to the
Agreement. Executive understands that he may not sign and accept this Exhibit A
to the Agreement until March 19, 2010. Executive is hereby advised that he may
take up to twenty-one (21) days to review and sign this Exhibit A to the
Agreement.
3. Opportunity to Rescind. Executive understands that he may rescind his release
of claims under the ADEA contained in this Exhibit A for any reason within seven
(7) days after he has signed it. If Executive decides to rescind his release of
claims under the ADEA contained in this Exhibit A and mails his notice of
rescission, Executive understands that the notice of rescission must be
postmarked within the seven (7) day period and be addressed to Samuel D. Kerr,
Esq., Provost, General Counsel and Secretary, National American University
Holdings, Inc., 5301 S. Highway 16, Suite 200, Rapid City, SD 57701, and must be
sent by certified mail, return receipt requested. If Executive rescinds his
release of claims under the ADEA, only those claims will be rescinded and
Executive will not receive the portion of the Settlement Payment described in
Paragraph 3B of the Agreement. Any rights and obligations Executive has under
the remainder of the Agreement will remain in effect.
4. Signature. Executive agrees that he has read this Exhibit A to the Agreement,
know its contents, and has signed it as a free and voluntary act after having
had adequate opportunity to consult with counsel of his choice and to consider
its terms and conditions. This Exhibit A to the Agreement is entered into
without regard to who may or may not be correct in any understanding of the
facts or law relating to this matter.
IN WITNESS WHEREOF, Executive has executed this Exhibit A to the Agreement
intending to be legally bound thereby.

         
EXECUTIVE:
       
 
       
 
       Date:                                                             
Robert Buckingham
       

 

 